Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 16 – 31 (renumbered 1 – 16) are allowed.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an email communication with Rob Raheja on 05/16/2022.

The following claims have been amended: 

16.	(Currently amended) A method performed by a first entity performing high physical layer functions of a base station in a wireless communication system, the method comprising:
establishing a fronthaul interface to control a second entity performing low physical layer functions of the base station, the low physical layer functions including a precoding and a digital beamforming for a downlink transmission; 
performing a modulation, a layer mapping and a resource element (RE) mapping for the downlink transmission, wherein the fronthaul interface is provided between a function of the RE mapping in the first entity and a function of the precoding in the second entity for the downlink transmission; and
transmitting, to the second entity via the fronthaul interface, a control plane message or a user plane message, 
wherein the control plane message and the user plane message are identified based on a subtype field of radio over ethernet (ROE).

18.	(Currently amended) The method of claim 17, 
wherein the low physical layer functions performed by the second entity further comprises: 
 an inverse Fast Fourier Transform (iFFT) and a cyclic prefix (CP) addition for the downlink transmission, and
an FFT, a CP removal and a digital beamforming for an uplink transmission.

20.	(Currently amended) A method performed by a second entity performing low physical layer functions of a base station in a wireless communication system, the method comprising:
establishing a fronthaul interface with a first entity performing high physical layer functions of the base station; 
receiving, from the first entity via the fronthaul interface, a control plane message or a user plane message; and
performing the low physical layer functions including a precoding and a digital beamforming for a downlink transmission from the first entity, 
wherein the fronthaul interface is provided between a function of a resource element (RE) mapping in the first entity and a function of the precoding in the second entity for the downlink transmission, and
wherein the control plane message and the user plane message are identified based on a subtype field of radio over ethernet (ROE).

21.	(Currently amended) The method of claim 20, further comprising: 
performing a Fast Fourier Transform (FFT), a cyclic prefix (CP) removal and a digital beamforming for an uplink signal; and
transmitting, to the first entity, the uplink signal,
wherein the uplink signal comprises at least one of a physical uplink shared channel (PUSCH) transmission, a sounding reference signal (SRS) and a physical random access channel (PRACH).

22.	(Currently amended) The method of claim 21, 
wherein the high physical layer functions performed by the first entity further comprises:
a modulation, a layer mapping and the RE mapping for the downlink transmission, and
an RE demapping, an equalization, a channel estimation, a detection and a modulation for an uplink transmission.

24.	(Currently amended) A first entity performing high physical layer functions of a base station in a wireless communication system, the first entity comprising:
a transceiver configured to transmit and receive a signal; and
at least one processor coupled with the transceiver and configured to:
establish a fronthaul interface to control a second entity performing low physical layer functions of the base station, the low physical layer functions including a precoding and a digital beamforming for a downlink transmission, 
performing a modulation, a layer mapping and a resource element (RE) mapping for the downlink transmission, wherein the fronthaul interface is provided between a function of the RE mapping in the first entity and a function of the precoding in the second entity for the downlink transmission, and
transmit, to the second entity via the fronthaul interface, a control plane message or a user plane message, 
wherein the control plane message and the user plane message are identified based on a subtype field of radio over ethernet (ROE).

26.	(Currently amended) The first entity of claim 25, 
wherein the low physical layer functions performed by the second entity further comprises:
an inverse Fast Fourier Transform (iFFT), and a cyclic prefix (CP) addition for the downlink transmission, and
an FFT, a CP removal and a digital beamforming for an uplink transmission.

28.	(Currently amended) A second entity performing low physical layer functions of a base station in a wireless communication system, the second entity comprising:
a transceiver configured to transmit and receive a signal; and
at least one processor coupled with the transceiver and configured to:
establish a fronthaul interface with a first entity performing high physical layer functions of the base station, 
receive, from the first entity via the fronthaul interface, a control plane message or a user plane message, and
performing the low physical layer functions including a precoding, and a digital beamforming for a downlink transmission from the first entity,
wherein the fronthaul interface is provided between a function of a resource element (RE) mapping in the first entity and a function of the precoding in the second entity for the downlink transmission, and
wherein the control plane message and the user plane message are identified based on a subtype field of radio over ethernet (ROE).

29.	(Currently amended) The second entity of claim 28, 
wherein the at least one processor is further configured to perform a Fast Fourier Transform (FFT), a cyclic prefix (CP) removal and a digital beamforming for an uplink signal, and transmit, to the first entity, the uplink signal, and
wherein the uplink signal comprises at least one of a physical uplink shared channel (PUSCH) transmission, a sounding reference signal (SRS) and a physical random access channel (PRACH).

30.	(Currently amended) The second entity of claim 29, 
wherein the high physical layer functions performed by the first entity further comprises:
a modulation, a layer mapping and the RE mapping for the downlink transmission, and
an RE demapping, an equalization, a channel estimation, a detection and a modulation for an uplink transmission.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “first entity” and “second entity” in claims 16 and 20.
                                                                                                                 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA 35 U.S.C. 112, sixth paragraph limitation:
The support of generic place holder “first entity” appears in Fig. 6B as a light digital unit (LDU) 620 along with the related discussion in the specification paragraphs [0089] - [0090]. The support of “second entity” appears in Fig. 6A as a massive MIMO unit (MMU) 610 along with the related discussion in the specification paragraphs [0086] - [0088].


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendments and remarks submitted on 03/18/2022 have been fully considered. The arguments and amendments submitted by the applicant along with amendments provided by the examiner for independent claims 16, 20, 24 and 28 have overcome prior arts of record. The cited prior arts in IDS and PTO-892 have been found to be the closest prior arts, and the claims are therefore allowable.
The prior arts of record fail to teach a method performed by a first entity performing high physical layer functions of a base station by establishing a fronthaul interface to control a second entity performing low physical layer functions of the base station, wherein the fronthaul interface is provided between a function of a resource element (RE) mapping in the first entity and a function of a precoding in the second entity for a downlink transmission, as substantially described in the independent claims 16 and 24 . The claims further describe the first entity performs a modulation, a layer mapping and the RE mapping for the downlink transmission and the low physical layer functions including the precoding and a digital beamforming for the downlink transmission. The claims also states that the first entity transmits a control plane message or a user plane message to the second entity via the fronthaul interface, wherein the control plane message and the user plane message are identified based on a subtype field of radio over ethernet (ROE).
The prior arts of record fail to teach a method performed by a second entity performing low physical  layer functions of a base station by establishing a fronthaul interface with a first entity performing high physical layer functions of the base station, wherein the fronthaul interface is provided between a function of a resource element (RE) mapping in the first entity and a function of a precoding in the second entity for a downlink transmission, as substantially described in the independent claims 20 and 28 . The claims further describe the second entity performs low physical layer functions including the precoding and a digital beamforming for the downlink transmission from the first entity. The claims also states that the second entity receives a control plane message or a user plane message from the first entity via the fronthaul interface, wherein the control plane message and the user plane message are identified based on a subtype field of radio over ethernet (ROE).
The claims are novel over the prior arts in terms of entirety of the claims. Claims 17 – 19 depend on claim 16; claims 21 – 23 depend on claim 20; claims 25 – 27 depend on claim 24; and claims 29 – 31 depend on claim 28. Therefore, dependent claims 17 – 19, 21 – 23, 25 – 27 and 29 – 31 are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to ROWNAK ISLAM whose telephone number is (571) 272-8009. The examiner can normally be reached on MON - FRI 8AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
Supervisor, Michael Thier can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROWNAK ISLAM/Primary Examiner, Art Unit 2474